33' Act File No. 333-43639 40' Act File No. 811-8351 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 o Pre-effective Amendment No. o Post-effective Amendment No. 22 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 23 þ (Check appropriate box or boxes.) NATIONWIDE VL SEPARATE ACCOUNT-C (Exact Name of Registrant) NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Thomas E. Barnes VP and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:October 5, 2007 It is proposed that this filing will become effective (check appropriate box) oImmediately upon filing pursuant to paragraph (b) þOn October 5, 2007 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oOn (date) pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 4 Nationwide Life and Annuity Insurance Company ·Nationwide VL Separate Account - C Prospectus supplement dated October 5, 2007, to Prospectus dated May 23, 2007 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective September 27, 2007, the Sub-Accounts listed below are available under your policy. American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class I American Funds Insurance Series · Asset Allocation Fund: Class 2 · Bond Fund: Class 2 Davis Variable Account Fund, Inc. · Davis Value Portfolio DWS Variable Series II · Small Mid Cap Value VIP Portfolio: Class B Franklin Templeton Variable Insurance Products Trust · Templeton Global Income Securities Fund: Class 2 Legg Mason Partners Variable Portfolios I, Inc. · Legg Mason Small Cap Growth Portfolio: Class I MFS® Variable Insurance Trust · Value Series: Service Class Nationwide Variable Insurance Trust (“NVIT”) · Gartmore NVIT International Growth Fund: Class I1 · Gartmore NVIT Worldwide Leaders Fund: Class I1 Neuberger Berman Advisers Management Trust · AMT Partners Portfolio: I Class1 Pioneer Variable Contracts Trust · Pioneer Emerging Markets VCT Portfolio: Class I Shares Putnam Variable Trust · Putnam VT Small Cap Value Fund: Class IB Van Kampen The Universal Institutional Funds, Inc. · Equity Growth Portfolio: Class I · Global Real Estate Portfolio: Class II W&R Target Funds, Inc. · Asset Strategy Portfolio · Science and Technology Portfolio Wells Fargo Variable Trust Funds · Wells Fargo Advantage VT Discovery Fund · Wells Fargo Advantage VT Small Cap Growth Fund 1These Sub-Accounts were previously only available in policies issued before February 1, 2003. The information under “Appendix A: Sub-Account Information” of your prospectus is amended to include these additions. American Century Variable Portfolios, Inc. - American Century VP Mid Cap Value Fund: Class I Investment Adviser:American Century Investment Management, Inc. Investment Objective:Long-term capital growth. American Funds Insurance Series - Asset Allocation Fund: Class 2 Investment Adviser:Capital Research and Management Company Investment Objective:Seeks to provide high total return consistent with the preservation of capital. American Funds Insurance Series - Bond Fund: Class 2 Investment Adviser:Capital Research and Management Company Investment Objective:Seeks to maximize your level of current income and preserve your capital. Davis Variable Account Fund, Inc. - Davis Value Portfolio Investment Adviser:Davis Selected Advisors, L.P. Sub-adviser:Davis Selected Advisors - NY, Inc. Investment Objective:Long-term growth of capital. DWS Variable Series II - Dreman Small Mid Cap Value VIP: Class B Investment Adviser:Deutsche Investment Management Americas Inc. Sub-adviser: Dreman Value Management L.L.C. Investment Objective:Long-term capital appreciation. Franklin Templeton Variable Insurance Products Trust - Templeton Global Income Securities Fund: Class 2 Investment Adviser:Franklin Advisors, Inc. Investment Objective:High current income, consistent with preservation of capital. Legg Mason Partners Variable Portfolios I, Inc. - Legg Mason Partners Small Cap Growth Portfolio: Class I Investment Adviser:Legg Mason Partners Fund Advisor, LLC Sub-adviser:ClearBridge Investment Objective:The fund seeks long-term growth of capital. MFS® Variable Insurance Trust - MFS Value Series: Service Class Investment Adviser:Massachusetts Financial Services Company Investment Objective:Capital appreciation and reasonable income. Investment Objective:High current income. Nationwide Variable Insurance Trust - Gartmore NVIT International Growth Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective:Long-term capital growth by investing primarily in equity securities of companies in Europe, Australasia, the Far East and other regions, including developing countries. Nationwide Variable Insurance Trust - Gartmore NVIT Worldwide Leaders Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective:Long-term capital growth. Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class Investment Adviser:Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective:Capital growth. Pioneer Variable Contracts Trust - Emerging Markets VCT Portfolio: Class I Shares Investment Adviser:Pioneer Investment Management, Inc. Investment Objective:Long-term growth of capital. Putnam Variable Trust - Putnam VT Small Cap Value Fund: Class IB Investment Adviser:Putnam Investment Management, LLC Investment Objective:Capital appreciation. The Universal Institutional Funds, Inc. - Equity Growth Portfolio: Class I Investment Adviser:Morgan Stanley Investment Management Inc. Investment Objective:Long-term capital appreciation by investing primarily in growth-oriented equity securities of large capitalization companies. The Universal Institutional Funds, Inc. - Global Real Estate Portfolio: Class II Investment Adviser:Morgan Stanley Investment Management Inc. Investment Objective:The Portfolio seeks to provide current income and capital appreciation. W&R Target Funds, Inc. - Asset Strategy Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:High total return over the long run. W&R Target Funds, Inc. - Science and Technology Portfolio Investment Adviser:Waddell & Reed Investment Management Company Investment Objective:Long-term capital growth. Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund Investment Adviser:Wells Fargo Funds Management, LLC Sub-adviser:
